Opinion by
Mr. Chief Justice Bell,
The Incompetents’ Estates Act of 1955, P. L. 1154, re-enacted and amended July 11, 1957, provides, under “Definitions”: “(3) ‘Incompetent’ means a person who, because of mental infirmities of old age, mental illness, mental deficiency, or inebriety, is unable to man*186age his property, or is liable to dissipate it or become the victim of designing persons.” See also: Coulter Estate, 406 Pa. 402, 405, 406, 178 A. 2d 742.
Judge MacElree carefully analyzed the conflicting testimony, and after applying the test and proof of mental incompetency laid down in Coulter Estate, supra, and Myers Estate, 395 Pa. 459, 150 A. 2d 525, (a) found and adjudged appellant incompetent, and (b) appointed a guardian for his estate. We have examined the record and find no clear abuse of discretion or error of law. Cf. Pearlman Appeal, 400 Pa. 350, 352, 163 A. 2d 530.
Decree affirmed; costs to be paid out of the estate.